DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention. Currently, the abstract discloses a sensor module and the components it includes, however it does not describe an improvement made by the module to the art. Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Inertial Sensor With Improved Abnormal Detection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura et al US8875577 (hereinafter “Uemura”).
Regarding claim 1, Uemura discloses a sensor module (Abstract, Oscillator circuit shown in different embodiments), comprising: an inertial sensor (oscillator-11); a storage unit (controller-102 includes a storage unit) that stores a structural resonance frequency in a detection 
Regarding claim 2, Uemura discloses the resonance frequency measurement unit (section-102A, section-514A) measures an intensity of the output signal (Output signals S1, S601, S603) of the inertial sensor per frequency, and sets a first frequency (Adjuster-14B, 102B, 123B adjust the input signal to the oscillator to match that of the output from the oscillator) having a maximum intensity as the structural resonance frequency at the second time point.
Regarding claim 3, Uemura discloses the abnormality determination unit (abnormal-state detector-514) determines that the inertial sensor (oscillator-11) is abnormal when a ratio between the first frequency and a second frequency having a minimum intensity is smaller than a predetermined value (See Fig 13, Col 12 line 56-62).
Regarding claim 4, Uemura discloses the inertial sensor (osciallator-11) includes a movable portion (weights-41), a stationary portion (supporter-43), a joint portion (arms-42) coupling the movable portion and the stationary portion, and a physical quantity detection element (circuit-21, 513) bonded to the stationary portion and the movable portion, and the joint portion is a crystal (Col 5 line 11-21). (See Fig 
Regarding claim 5, Uemura discloses a sensitivity adjustment unit (adjuster-14B, 102B, 123B) that adjusts a detection sensitivity of a physical quantity according to the structural resonance frequency at the second time point. (See col 4 line 14-36)
Regarding claim 6, Uemura discloses a sensor system (inertial sensor-20) comprising: the sensor module according to claim 1; and a processing device (circuit-1001b) that performs processing based on an output signal of the sensor module. (See Fig 19, Col 16 line 35- Col 17 line 43)
Regarding claim 7, Uemura discloses an abnormality determination method of an inertial sensor (Abstract, Oscillator circuits implement the method) comprising: a resonance frequency acquisition (driver-512) step of acquiring a structural resonance frequency in a detection axis direction of an inertial sensor (oscillator-11) at a first time point stored in a storage unit (controller-102 includes a storage device); a resonance frequency measurement (sections-102A, section-514A) step of measuring the structural resonance frequency in the detection axis direction of the inertial sensor at a second time point based on an output signal of the inertial sensor; and an abnormality determination step (abnormal-state detector-514)of determining that the inertial sensor is abnormal when the structural resonance frequency at the first time point and the structural resonance frequency at the second time point are separated by a predetermined value or more (Thresholds F501 and F502). (See Fig 10, 13, 17, Col 10 line 35- Col 11 line 42, Col 12 line 45- Col 13 line 3, Col 14 line 50 –Col 15 line 57)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGEL H PLUMB/Examiner, Art Unit 2855